Note: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                        2007-1203

                   VITA ZAHNFABRIK H. RAUTER GMBH & CO. KG,
                            VIDENT, and NEIL R. HALL,

                                                        Plaintiffs-Appellants,

                                            v.

                          DENTSPLY INTERNATIONAL, INC.,

                                                        Defendant-Appellee.


        David A. Dillard, Christie, Parker & Hale, LLP, of Pasadena, California, argued
for plaintiffs-appellants. With him on the brief was Brian K. Brookey.

      Brett M. Schuman, Morgan, Lewis & Bockius LLP, of San Francisco, California,
argued for defendant-appellee. With him on the brief was Thomas D. Kohler.

Appealed from: United States District Court for the Central District of California

Judge James V. Selna
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                     2007-1203


                 VITA ZAHNFABRIK H. RAUTER GMBH & CO. KG,
                          VIDENT, and NEIL R. HALL,

                                                      Plaintiffs-Appellants,

                                          v.

                        DENTSPLY INTERNATIONAL, INC.,

                                                      Defendant-Appellee.


                                  Judgment


ON APPEAL from the       United States District Court for the Central District of
                         California

in CASE NO(S).           04-CV-0729

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, MAYER and SCHALL, Circuit Judges)

                         AFFIRMED. See Fed. Cir. R. 36.


                                          ENTERED BY ORDER OF THE COURT




DATED May 16, 2008                         /s/ Jan Horbaly______
                                          Jan Horbaly, Clerk